Title: To Benjamin Franklin from William Bingham, 8 June 1779
From: Bingham, William
To: Franklin, Benjamin


Dear sir,
St Pierre Mque June 8th 1779
I flatter myself that you will excuse the Liberty I take in recommending to your Notice & Protection during his Stay at Paris the Bearer Richard Harrison Esqr—a Gentleman who was employed in this Place in the public Character of Agent for the States of Virginia & Maryland & who has rendered his Country some essential services by his Exertions in that Line— After discharging the Duties of his Station with honor to himself & Satisfaction to his Constituents, he returned to his native Country, & has now left it with an Intention of entering into a commercial Establishment at Cadiz or some other Port of Europe—You cannot procure more full & candid Information of the Situation of Affairs in America than what the Gentleman can furnish you with—
I shall make no Apology for introducing him to your Acquaintance, as I am sensible that your own Feelings must be gratified by conferring your Favor on Men of Mr Harrison’s Merit, so truly deserving of them—
I have the honor to be with unfeigned Respect Your Excellency’s most obedient & very humble Servant
Wm Bingham
 
Notation: Bingham June 8. 1779.
